Name: Council Regulation (EEC) No 3207/89 of 23 October 1989 amending Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80
 Type: Regulation
 Subject Matter: beverages and sugar;  trade;  foodstuff;  processed agricultural produce
 Date Published: nan

 27. 10 . 89 Official Journal of the European Communities No L 312/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3207/89 of 23 October 1989 amending Regulation (EEC) No 3034/80 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3034/80 is hereby amended as follows : 1 . Annex II , Part A, with respect to the milkfat contents of between 3 and 40 %, is amended as shown in Annex I to this Regulation . 2. Annex III is replaced by the Annex appearing in Annex II to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), as amended by Regulation (EEC) No 3743/87 (2), and in particular Article 4 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas experience has shown that, for goods with a milkfat content of between 3 and 40 %, certain quantities of basic products mentioned in Annex II to Regulation (EEC) No 3034/80 (3), as last amended Regulation (EEC) No 4091 /87 (4), must be changed ; whereas this measure calls for a modification of the table with the additional codes in Annex III to that Regulation ; Whereas the parameter 'milk proteins' used for calculating the variable component to be charged on importation must be further defined, Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 October 1989 . For the Council The President H. NALLET (') OJ No L 323, 29 . 11 . 1980, p. 1 . 0 OJ No L 352, 15. 12. 1987, p. 29 . (J) OJ No L 323 , 29 . 11 . 1980, p. 7. (4) OJ No L 382, 31 . 12. 1987, p. 27 . No L 312/2 Official Journal of the European Communities 27. 10 . 89 ANNEX I (per 100 kg of goods) 'Milk fat, milk proteins, sucrose, inert sugar and isoglucose : Starch and glucose contents Skimmed ­ milk powder (PG 2) Whole milk powder (PG 3) Butter (PG 6) kg kg kg Containg 3 % or more but less than 6 % by weight of milk fats : Containing no milk proteins or containing less than 2,5 % by weight of such proteins 6 Containing by weight of milk proteins : \ 2,5 % or more but less than 1 2 % 12 20 1 2 % or more 71 6 Containing 6 % or more but less than 9 % by weight of milk fats : Containing no milk proteins or containing less than 4 % by weight of such proteins 10 Containing by weight of milk proteins : 4 % or more but less than 1 5 % 10 32 1 5 % or more 71 ll 10 Containing 9 % or more but less than 12 % by weight of milk fats : Containing no milk proteins or containing less than 6 % by weight of such proteins 14 Containing by weight of milk proteins : IIII 6 % or more but less than 1 8 % 9 43 18 % or more 70 Il 14 Containing 12% or more but less than 18 % by weight of milk fats : Containing no milk proteins or containing less than 6 % by weight of such proteins 20 Containing by weight of milk proteins : 6 % or more but less than 1 8 % 56 2 , 18 % or more 65 ll 20 Containing 1 8 % or more but less than 26 % by weight of milk fats : Containing no milk proteins or containing less than 6 % by weight of such proteins l 29 Containing 6 % or more by weight of milk proteins 50 29 Containing 26% or more but less than 40 % by weight of milk fats : L Containing no milk proteins or containing less than 6% by weight of such proteins 45 Containing 6 % or more by weight of milk proteins 38 45' 27. 10. 89 Official Journal of the European Communities No L 312/3 ANNEX II ANNEX III \ \ Starch/Glucose (% by weight) (*) Milk fat (% by weight) Milk proteins (% by weight) (" ¢) &gt; 0&lt;5 &gt; 5&lt;25 &gt; 25 &lt; 50 &gt; 50 &lt; 75 &gt; 75 Sucrose/Invert sugar/Isoglucose (% by weight) (**) &gt;0 &lt;5 &gt;5 &lt;30 &gt; 30 &lt; 50 &gt; 50 &lt; 70 &gt; 70 &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &lt; 50 &gt; 50 &lt; 70 &gt; 70 &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &lt; 50 &gt; 50 &gt;0 &lt;5 &gt;5 &lt; 30 &gt; 30 &gt;0 &lt;5 &gt;5 &gt; 0 &lt; 1,5 &gt; 0&lt;2,5 &gt; 2,5 &lt;6 &gt; 6 &lt; 18 &gt; 18 &lt; 30 &gt; 30 &lt; 60 &gt; 60 000 020 040 060 080 800 001 021 041 061 081 801 002 022 042 062 082 802 003 023 043 063 083 X 004 024 044 064 084 X 005 025 045 065 085 805 006 026 046 066 086 806 007 027 047 067 087 807 008 028 048 068 088 X 009 029 049 069 X X 010 030 050 070 090 810 011 031 051 071 091 811 012 032 052 072 092 X 013 033 053 073 X X 015 035 055 075 095 X 016 036 056 076 096 X 017 037 057 077 X X 758 768 778 788 X X 759 769 779 789 X X &gt; 1,5&lt;3 &gt;0&lt;2,5 &gt; 2,5 &lt; 6 &gt;6 &lt; 18 &gt; 1 8 &lt; 30 &gt; 30 &lt; 60 &gt; 60 100 120 140 160 180 820 101 121 141 161 181 821 102 122 142 162 182 822 103 123 143 163 183 X 104 124 144 164 X X 105 125 145 165 185 825 106 126 146 166 186 826 107 127 147 167 187 827 108 128 148 168 188 X 109 129 149 169 X X 110 130 150 170 190 830 111 131 151 171 191 831 112 132 152 172 192 X 113 133 153 173 X X 115 135 155 175 195 X 116 136 156 176 196 X 117 137 157 177 X X 798 808 818 828 X X 799 809 819 829 X X &gt; 3&lt;6 &gt; 0 &lt; 2,5 &gt; 2,5&lt;12 &gt; 12 840 200 260 841 201 261 842 202 262 843 203 263 844 204 264 845 205 265 846 206 266 847 207 267 848 208 268 849 209 269 850 210 270 851 211 271 852 212 272 853 213 273 855 215 275 856 216 276 857 217 X 858 220 838 859 221 X &gt; 6&lt;9 &gt; 0&lt;4 &gt;4 &lt; 15 &gt; 15 860 300 360 861 301 361 862 302 362 863 303 363 864 304 364 865 305 365 866 306 366 867 307 367 868 308 368 869 309 369 870 310 370 871 311 371 872 312 372 873 313 373 875 315 375 876 316 376 877 317 X 878 320 378 879 321 X &gt; 9 &lt; 12 &gt; 0&lt;6 &gt; 6 &lt; 18 &gt; 18 900 400 460 901 401 461 902 402 462 903 403 463 904 404 464 905 405 465 906 406 466 907 407 467 908 408 468 909 409 X 910 410 470 911 411 471 912 412 472 913 413 X 915 415 475 916 416 476 917 417 X 918 420 X 919 421 X &gt; 12 &lt; 18 &gt; 0&lt;6 &gt; 6 &lt; 18 &gt; 18 940 500 560 941 501 561 942 502 562 943 503 563 944 504 564 945 505 565 946 506 566 947 507 567 948 508 568 949 509 X 950 510 570 951 511 571 952 512 572 953 513 X 955 515 575 956 516 576 957 517 X 958 520 X 959 521 X &gt; 1 8 &lt; 26 &gt; 0&lt;6 &gt;6 960 600 961 601 962 602 963 603 964 604 965 605 966 606 967 607 968 608 969 609 970 610 971 611 972 612 973 613 975 615 976 616 977 X 978 620 979 X &gt; 26 &lt; 40 &gt; 0&lt;6 &gt;6 980 700 981 701 - 982 702 983 703 984 X 985 705 986 706 987 707 988 708 X X 990 710 991 711 992 712 X X 995 715 996 716 X X X X X X &gt;40 &lt; 55 &gt; 55 &lt; 70 &gt; 70 &lt; 85 &gt; 85 720 740 760 780 721 741 761 781 722 742 762 X 723 X X X X X X X 725 745 765 785 726 746 766 786 727 747 X X 728 X X X X X X X 730 750 770 X 731 751 771 X 732 X X X X X X X 735 X X X 736 X X X X X X X X X X X X X X X (*) Starch/Glucose The content of the goods (as presented) in starch, its degradation products, i.e. all the ploymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100% purity, factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) and/or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . (**) Sucrose/Invert sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the arithmetical sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) and/or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. {***) Milk proteins Caseins and/or caseinates forming part of goods shall not be regarded as milk proteins if the goods do not have any other constituent of lactic origin. Milkfat contained in the goods at less than 1 %, and lactose at less than 1 %, by weight, are not considered as other constituents of lactic origin . When customs formalities are completed, the person concerned must include in the appropriate declaration : "only milk ingredient : casein/caseinate", if such is the case.'